Bigelow, C. J.
There is nothing in the facts agreed which constitutes a defence to this action. The sale of the merchandise was not made in violation of any provisions of law. The plaintiffs had a right to sell the leather, although it was not merchantable ; and if the defendant bought it without any warranty, he is bound to pay the price agreed on, or, if no price was fixed, then the fair value of the article purchased.
The statute cited by the defendant, Gen. Sts. c. 49, § 116, does not require that leather shall be stampéd by the manufacturer with his name before it is sold. It only confers on him the exclusive privilege or right of so marking it; and if he exercises the right, it provides that the articles stamped shall be considered as warranted to be merchantable, and that they shall not be deemed merchantable unless so stamped. This leaves it optional with the manufacturer to stamp the articles or not, as *337he may see fit. But it imposes no duty or obligation on him which is violated by a sale of articles which are not stamped.

Judgment for the plaintiffs.